                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

RASON HORTON,

        Plaintiff,                                    Case No. 16-cv-12715
                                                      Hon. Matthew F. Leitman
v.

PAMELA GREENE,

     Defendant.
_________________________________/

     OPINION AND ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS
          (ECF #58) TO THE MAGISTRATE JUDGE’S REPORT AND
      RECOMMENDATION (ECF #57), (2) ADOPTING THE MAGISTRATE
    JUDGE’S RECOMMENDED DISPOSITION (ECF #57), (3) GRANTING IN
     PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
     (ECF #45), AND (4) DENYING PLAINTIFF’S MOTION FOR SUMMARY
                           JUDGMENT (ECF #50)

        Plaintiff Rason Horton is a state prisoner currently confined at the Carson City

Correctional Facility in Carson City, Michigan. Horton, proceeding pro se, brings

this action under 42 U.S.C. §1983 against Defendant Pamela Greene, an employee

of a private company, Aramark, that contracts with the Saginaw Correctional

Facility in Freeland, Michigan, where Horton was previously confined. Horton

alleges that Greene retaliated against him in violation of the First Amendment and

violated his right to substantive due process under the Fourteenth Amendment when

he was confined at the Saginaw Facility. (Am. Compl., ECF #41.)



                                            1
 
      On October 17, 2018, Greene filed a motion to dismiss (Mot., ECF #45), and,

on December 18, 2018, Horton filed a motion for summary judgment (ECF #50).

Subsequently, on February 27, 2019, the assigned Magistrate Judge issued a Report

and Recommendation (the “R & R”) in which he recommends that the Court: (1)

deny Greene’s motion to dismiss as to Horton’s First Amendment retaliation claim

to the extent that the claimed is based on Horton’s oral grievances to Greene’s

supervisors on August 29, 2014, and September 1, 2014, (2) grant Greene’s motion

to dismiss in all other respects, and (3) deny Horton’s motion for summary judgment.

(R & R, ECF #57.)

      On March 18, 2019, Horton filed objections to the R & R (the “Objections).

(See ECF #58.) Greene filed a response to Horton’s Objections on April 1, 2019

(the “Response”). (See ECF #59.) Greene has not filed any objections of her own to

the R & R.

      For the reasons stated below, the Court OVERRULES the Objections,

ADOPTS the recommended disposition of the R & R, GRANTS IN PART AND

DENIES IN PART Greene’s motion to dismiss, and DENIES Horton’s motion for

summary judgment.

                                         I

      Where a party objects to a portion of a Magistrate Judge’s R & R, the Court

reviews that portion de novo. See Fed. R. Civ. P. 72(b)(3); Lyons v. Comm’r of Soc.


                                         2
 
Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich. 2004). The Court has no duty to conduct

an independent review of the portions of the R & R to which a party has not objected.

See Thomas v. Arn, 474 U.S. 140, 149 (1985).

                                           II

        Only one aspect of the R & R is relevant to Horton’s Objections: the

Magistrate Judge’s recommendation that the Court deny Horton’s motion for

summary judgment. (R & R, ECF #57 at Pg. ID 477.) The Magistrate Judge

explained the basis for that recommendation as follows:

              Because Horton is the plaintiff in this case, to prevail on
              his summary judgment motion, he must make a showing
              “sufficient for the court to hold that no reasonable trier of
              fact could find other than for him.” Calderone v. U.S., 799
              F.2d 254, 259 (6th Cir. 1986). In his motion, Horton
              alleges that Greene issued the misconduct tickets against
              him because of his grievances, and made several
              statements to that effect. Though Horton claims to have
              verification of these statements, Greene denies the
              allegations. (Doc. #43 at 4–5). As the parties’ competing
              assertions bear directly on an element of Horton’s First
              Amendment retaliation claim, genuine issues of material
              fact exist. For these reasons, Horton has not overcome the
              “substantially higher hurdle” he faces as the moving party
              with the burden of proof, and summary judgment in
              Horton’s favor should be denied. Arnett v. Myers, 281 F.3d
              552, 561 (6th Cir. 2002).

(Id.)

        Horton argues that the Magistrate Judge erred in recommending denial of his

summary judgment motion because his Complaint was “supported with extensive


                                           3
 
evidence” and “Defendant at no stage has submitted any material evidence to contest

the evidence against her.” (Id.) Horton is correct that Greene has not submitted her

own evidence. Horton is also correct that Greene’s denials in her Answer to the

Amended Complaint are not sufficient to create a material fact dispute precluding

summary judgment. (See R & R, ECF #57 at Pg. ID 477 (citing Answer, ECF #43

at Pg. ID 293-94).)

      Nonetheless, the Court agrees with the Magistrate Judge that Horton is not

entitled to summary judgment. As the Magistrate Judge noted, where a plaintiff

moves for summary judgment on a claim for which he bears the burden of proof at

trial, he faces a “significantly higher hurdle.” (Id. (quoting Arnett v. Myers, 281 F.3d

552, 561 (6th Cir. 2002)).) The Court has carefully reviewed the record and has

concluded that the evidence thus far presented by Horton does not clear this high

hurdle because, among other things, there are certain inconsistencies in the evidence.

In light of those inconsistencies, a reasonable jury assessing the current record could

decide against Horton at trial. Accordingly, Horton is not entitled to summary

judgment at this point, and the Objections are OVERRULED.

                                          IV

      For the reasons stated above, IT IS HEREBY ORDERED that:

     Horton’s Objections to the R & R (ECF #58) are OVERRULED;

     The disposition recommended in the R & R (ECF #57) is ADOPTED;

                                           4
 
     Greene’s motion to dismiss (ECF #45) is DENIED to the extent it seeks
      judgment and/or dismissal of Horton’s First Amendment retaliation claim
      based on Horton’s oral grievances to Greene’s supervisors on August 29,
      2014, and September 1, 2014;

     Greene’s motion to dismiss (ECF #45) is GRANTED in all other respects;

     Horton’s motion for summary judgment (ECF #50) is DENIED; and


     The only claim remaining in this action is Horton’s First Amendment
      retaliation claim based on Horton’s oral grievances to Greene’s supervisors
      on August 29, 2014, and September 1, 2014.

    IT IS SO ORDERED.
                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: April 10, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 10, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        5
 
